JOINT DEVELOPMENT AGREEMENT

This Agreement is signed between:

Party A: Beijing Century Junhui Investment Ltd. (“Party A”) Address: 7F,
Zhongtieke Building, No.2, Daliushu Road, Haidian District, Beijing
Representative: YANG Wenhui Party B: Shenyang Xinchao Property Co., Ltd. (“Party
B”) Address: No.69, Heping North Street, Heping District, Shenyang
Representative: YU Kunpeng

Whereas: To jointly develop a commercial and residential project in Nanjing
Street, Heping District, Shenyang (the “Project”), Party A and Party B have
agreed on the terms after negotiation based on a fair and mutual foundation
stated as follows:

Article 1.     Project Profile

1.1

Location of the Project

The Project is located at Nanjing Street, Heping District, Shenyang. To east, it
can reach Nanjing North Street; to south, it can reach Bei Yi Road, to west, it
can reach Nanning North Street, and to north, it can reach Taian Road.

1.2

Size of the Project

The total land area of the Project is approximately 7,105 square meters, the
total construction area of the Project is approximately 83,050 square meters
(including above ground construction area: 71,050 square meters, and under
ground construction area: 12,000 square meters). The building bulk ratio is 10.
The Project is developed for both residential and commercial use (the final area
of the land will prevail to the Land and Design Department).

Article 2.     Structure

2.1  Within 10 working days since this Agreement come to effect, both Party A
and Party B shall together invest RMB 80,000,000.00 to found a real estate
development co., ltd. (“Project Company”). Both Parties will begin operation and
business under the name of the Project Company.



--------------------------------------------------------------------------------



Article 3.     Founding the Project Company

3.1     Both Parties agree to invest together in Shenyang to found a real estate
development co., ltd. (“Project Company”) according to the terms stated below
within 10 working days since this Agreement come to effect.

3.2     The registered investment capital of the Project Company is RMB
80,000,000.00. including Party A’s investment of RMB 40,000,000.00 holding 50%
of the share equity of the Project Company and Party B’s investment of RMB
40,000,000.00 holding the other 50% of the share equity of the Project Company.
The registered capital shall be offered at one time within the investing period
pursuant to the rule of Industrial and Commercial Bureau.

3.3     The Project Company sets its Board of Directors, and the Board of
Directors is the highest power organ in the Company. The Board of Directors sets
one Executive Director authorized by Party A and one supervisor authorized by
Party B.

3.4     The Project Company is applied to the General Manager Titled system
under the Board of Directors. The Company appoints one general Manger suggested
by Party B and one financial supervisor suggested by Party A. The general
manager and financial supervisor shall be appointed by the Board of Director.

3.5     The Project Company is applied to Com-managing Financial system. The
employees in financial department except the financial supervisor shall be
authorized by both parties and appointed by the Project Company.

3.6     The continuous investment capital (not including the registered capital)
for the operation of the Project Company shall be transferred to the Project
Company by both Parties according to the share ratio held (50:50) in the form of
Shareholder’s Loan within the transferring period according to the decision of
the Board of Directors.

3.7     The profits acquired from the Project Company by both Party A and Party
B shall be divided according to the share ratio (50:50) held by either Party.

3.8     If the Project Company fails to acquire the entire effective
property(Nanjing Street Land) from the auction, both Parties agree to dismiss
the Project Company. Both Parties shall take its own investment in the Project
Company and Shareholder’s loan (if any) back during the action stated above. If
the Project Company has happened any profit or loss during this period, then
both parties shall together undertake and share the profit or loss according to
the share ratio held (50:50).

2

--------------------------------------------------------------------------------



Article 4.     Cooperative Requirement of Both Parties

4.1     Party A’s Obligation:

4.1.1     Inject registered capital to the Project Company according to Article
3.2.

4.1.2     Assist Party B to transact the enterprise registration in Industrial
and Commercial Bureau.

4.1.3     Inject the continuous operational capital according to Article 3.6.

4.1.4     Assist the Project Company to transact all the approval procedures to
the Project Company acquiring the certificates including but not limited in
State-Land Use Right Certificate, Project Planning Land Permit, Construction
Planning Permit, Construction Permit, and Housing Presale Permit for the
Project’s construction.

4.1.5     During the development and construction of the Project, prompt the
Project Company with the work such as water, electricity, gas, heating,
communication, environment, fire distinguish, greening, industrial and
commercial procedure, and tax and so on in order to ensure the successful
carrying out of the Project, and through negotiation with governmental relevant
organ to obtain the most profitable policy for the Project.

4.2     Party B’s Obligation:

4.2.1     Inject registered capital to the Project Company according to Article
3.2.

4.2.2     Assist Party A to transact the enterprise registration in Industrial
and Commercial Bureau.

4.2.3     Inject the continuous operational capital according to Article 3.6.

4.2.4     Assist the Project Company to transact all the approval procedures to
the Project Company acquiring the certificates including but not limited in
State-Land Use Right Certificate, Project Planning Land Permit, Construction
Planning Permit, Construction Permit, and Housing Presale Permit for the
Project’s construction.

4.2.5     During the development and construction of the Project, assist the
Project Company with the work such as water, electricity, gas, heating,
communication, environment, fire distinguish, greening, industrial and
commercial procedure, and tax and so on in order to ensure the successful
carrying out of the Project, and through negotiation with governmental relevant
organ to obtain the most profitable policy for the Project.

3

--------------------------------------------------------------------------------



Article 5.     Liability for Breach

5.1     If either one of both Party A and Party B fails to inject all the
payable investment within the investing period to the Project Company according
to the rule of the Industrial and Commercial Bureau at one time according to the
term in Article 3.2 in this Agreement, then the breaching Party shall pay an
amount of RMB 1,000,000.00 as breach penalty to the other Party.

5.2     If either one of both Party A and Party B fails to inject all the
payable continuous capital within the injecting period to the Project Company
according to the decision of the Board of Directors according to the term in
Article 3.6 in this Agreement, for each overdue day, the breaching Party then
shall pay a 0.15% of the overdue part of the payment as breach penalty to the
other Party.

Article 6.     Confidentiality

Any party shall be obliged to keep confidential the agreement or proceedings
related to the agreement or any non public information of the other parties. Any
party may disclose its obtained confidential information to some reasonable
extension with prior written permission issued by the other parties, or in the
instances of requirements from court, arbitration organ, government organ or
relevant law, and with information to the other relevant parties by written
notice.

This Agreement is agreed to be disclosed by both Parties in This Agreement;

The Disclosure to the manager, administrative stuff or employees for obtaining
the necessary files, documents, and information stated above;

If necessary, the disclosure to the lawyers and auditors of either Party;

If necessary, and with the permission of other cooperative parties, any
disclosure made to the professional organ or people for professional question
consultant;

The disclosure has to be limited within the necessary condition, and the
disclosing Party has to require the organ or the people who receives the files,
documents, and information stated above to keep these documentations in
confidential.

The confidential obligation in this Agreement shall have effectiveness to both
Parties even after this Agreement is cancelled or terminated.

4

--------------------------------------------------------------------------------



Article 7.     Serve with a Notice

The agreement stipulates that any notices or written correspondences from one
party to the other parity may be sent in written by special person, posthaste
delivery (Prepaid Postage) or facsimile to each party at following addresses or
facsimile numbers:

------------------------------------------------------------

Party A: Beijing Century Junhui Investment Ltd. Address: 7F, Zhongtieke
Building, No.2, Daliushu Road, Haidian District, Beijing Fax Number: 010-5119
9813 Recipient: YANG Wenhui   Party B: Shenyang Xinchao Property Co., Ltd.
Address: No.69, Heping North Street, Heping District, Shenyang Fax Number:
024-22813000 Recipient: YU Kunpeng

-----------------------------------------------------------------

Such as having been marked dates of accepted pieces on the return receipts upon
arrival by posthaste delivery, having been confirmed arrival of the files by the
sending reports printed after transmission upon the arrival by facsimile.

Article 8.     Applicable Law and Settlement of Dispute

8.1     Conclusion, effectiveness, explanation, implementation and dispute of
the agreement shall apply to the applicable law of the PRC.

8.2     Any dispute arising from or in connection with this agreement shall be
negotiated peacefully by party A and party B. Should no settlement be reached
through negotiation, the case shall then be submitted for arbitration to Beijing
International Economic and Trade Arbitration Commission and the rules of this
commission shall be applied. The arbitral judgment is final and binding upon all
the parties.

Article 9.     Validity, Amendment, Lifting and Termination of the Agreement

9.1     The agreement will be valid as of signing and sealing by Party A and
Party B.

5

--------------------------------------------------------------------------------



9.2     The Agreement can be amended or lifting or termination after signed
other written agreements between Party A and Party B.

Article 10.     Others

10.1     Additional terms of this agreement shall have the same legal force and
effect as the agreement.

10.2     This Agreement is written in four originals; each Party holds two. Each
copy is of the same legal force and effect.

Party A:                                    Beijing Century Junhui Investment
Ltd.

Representative (Signature):   YANG Wenhui

Date:

Party B:                                    Shenyang Xinchao Property Co., Ltd.

Representative (Signature):   YU Kunpeng

Date:   11/16/2007

6

--------------------------------------------------------------------------------